UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6725


RUSSELL LEON DAVID, SR.,

                Plaintiff - Appellant,

          v.

JON E. OZMINT, Director, South Carolina Department of
Corrections; DONALD R. SAMPSON, Dr.; A. G. ALEWINE, Dr.; K.
MCCULLOUGH, Nurse; S. SHERMAN, Nurse,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:10-cv-01976-RBH)


Submitted:   October 20, 2011             Decided:   November 3, 2011


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Russell Leon David, Sr., Appellant Pro Se. Mason Abram Summers,
RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Russell Leon David, Sr., seeks to appeal the district

court’s order granting summary judgment in favor of defendants

on his complaint filed pursuant to 42 U.S.C. § 1983 (2006).                        The

notice    of    appeal   was   received        in    the   district    court   shortly

after    expiration      of    the    appeal        period.      Because   David    is

incarcerated, the notice is considered filed as of the date it

was properly delivered to prison officials for mailing to the

court.    Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266

(1988).    The record does not clearly reveal when David gave the

notice of appeal to prison officials for mailing.                       Accordingly,

we   remand     the   case    for    the   limited     purpose    of   allowing    the

district court to obtain this information from the parties and

to determine whether the filing was timely under Fed. R. App. P.

4(c)(1) and       Houston v. Lack.         The record, as supplemented, will

then be returned to this court for further consideration.



                                                                               REMANDED




                                           2